DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-205965; however, for convenience, the machine translation will be cited below.
JP ‘965 teaches a non-foamed sheet comprising the following (p. 2):
60-97 parts (A) a thermoplastic elastomer, specifically listed to include styrene-isobutylene-styrene copolymer and hydrogenated products thereof; 
3-40 parts (B) modified polypropylene resin, having a MFR of 0.1-10 g/10 min, obtained by reacting (a) a linear polypropylene resin, (b) a conjugated diene, most preferably isoprene; and 
0-25 parts (C) an additive, specifically listed to include softening mineral oils, paraffin oils, etc. 
The ranges taught by JP ‘965 overlap with the claimed ranges of 20-80 wt% (A), 1-25 wt% (B) and 1-70 wt% (C), and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘965 is prima facie obvious over instant claims 1-3.
As to claim 4, JP ‘965 teaches the (B) modified polypropylene resin as having a MFR of 0.1-10 g/10 (p. 3), which falls within the claimed range of 0.1-200 g/10 min.
As to claim 7, JP ‘965 does not disclose the composition “for a medical container stopper”; however, consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The recited purpose or intended use “for a medical container stopper” does not result in a structural difference between the elastomer of JP ‘965 and that of the claimed invention.  Therefore, the elastomer composition of JP ‘965 is inherently capable of being used for a medical container stopper.
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655,1657 (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are obvious from prior art, can not impart patentability to claims to the known composition.”); Titanium Metals Corp. of Am. V. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (“[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.”); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
The recited purpose or intended use “for a medical container stopper” does not result in a structural difference between the elastomer of JP ‘965 and that of the claimed invention.  Therefore, the elastomer composition of JP ‘965 is inherently capable of being used for a medical container stopper.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098542; however, for convenience, the machine translated English language equivalent of JP Application No. 2013-239108 will be cited below.
JP ‘542 exemplifies thermoplastic elastomer compositions comprising the following (Table 1, Example 5):
30 parts (A-1) Kraton G1651, a hydrogenated styrene-isoprene/butadiene-styrene block copolymer having a weight average molecular weight of 250,000 (p. 11, [0091]);
40 parts (B-1) paraffin-series oil (p. 12, [0092]), described as a hydrocarbon-based rubber softener (p. 4, [0029]); 
30 parts (C-1) modified polypropylene prepared by reacting isoprene monomer with linear polypropylene in the presence of t-butyl peroxyisopropyl carbonate as a radical polymerization initiator having a melt flow rate of 56 g/10 min (p. 12, [0093]);
0.1 parts (F-1) Irganox 1010 hindered phenol antioxidant (p. 12, [0095]); and 
1.5 parts (I-1) colorant carbon masterbatch; 
the elastomer composition being injection molded and injection foam molded.
Note that the inclusion of additional resin components, such as component (D) “other polypropylene” used in Examples 1-4, are optional.
JP ‘542 teaches the blending ratio of the thermoplastic elastomer composition as preferably 15-60 parts (A) hydrogenated block copolymer, 25-60 parts (B) softener and 3-55 parts (C) modified polypropylene, where the weight ratio of A:B is preferably 30:70 to 55:45 (p. 7, [0055]-[0056]).
These ranges overlap with the claimed ranges of 20-80 wt% block copolymer, 1-70 wt% softener and 1-15 wt% modified polypropylene, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
For example, modifying Example 5 to containing only 10 parts modified polypropylene and maintaining the weight ratio of about 42:58 of (A):(B) is prima facie obvious, and suggests a composition comprising 38 parts (A) hydrogenated block copolymer, 52 parts (B) softener and 10 parts (C) modified polypropylene, and falls within the ranges required by JP ‘542 and overlaps with the claimed ranges.
JP ‘542 is prima facie obvious over instant claims 1-5.
As to claim 6, this composition is also similar to the compositions exemplified in the instant application, specifically Example 8, which comprises a combination of 36.8 parts (A-4) Kraton G1651, 8 parts (B1-1) which is polypropylene modified with isoprene having a MFR of 56 g/10 min, and 55.2 parts (C-1) Diana process oil PW90.  
Therefore, one of ordinary skill in the art would expect some of the compositions suggested by JP ‘542 to have a durometer hardness A within the claimed range, such as that suggested in the rejection above.
Alternatively, JP ‘542 desires a durometer hardness A of 95 or less (p. 13, [0097]), the range of which overlaps with the claimed range of 10-40, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 7, JP ‘542 does not disclose the composition “for a medical container stopper”; however, consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The recited purpose or intended use “for a medical container stopper” does not result in a structural difference between the elastomer of JP ‘542 and that of the claimed invention.  Therefore, the elastomer composition of JP ‘542 is inherently capable of being used for a medical container stopper.
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655,1657 (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are obvious from prior art, can not impart patentability to claims to the known composition.”); Titanium Metals Corp. of Am. V. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (“[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.”); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
The recited purpose or intended use “for a medical container stopper” does not result in a structural difference between the elastomer of JP ‘542 and that of the claimed invention.  Therefore, the elastomer composition of JP ‘542 is inherently capable of being used for a medical container stopper.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/098542, as applied above to claims 1-5 and 7, and further in view of US 2012/0181295.
JP ‘542 is prima facie obvious over instant claims 1-7, as described above and applied herein as such, as JP ‘542 a composition comprising preferably 15-60 parts (A) hydrogenated block copolymer, 25-60 parts (B) softener and 3-55 parts (C) modified polypropylene, where the inclusion of additional resins is optional, the ranges of which overlap with the claimed ranges. 
JP ‘542 teaches the composition as being suitable for preparing molded articles such as automobile interior parts, electronic devices, furniture, food-stuff packaging, etc., specifically teaching that the use of the elastomer composition is not limited to those described; however, there is no teaching or suggestion of a medical container stopper, as claimed.
US ‘295 teaches a food or beverage container stopper containing a foam-molded article obtained by foaming a mixture containing a thermoplastic elastomer composition comprising (A) a hydrogenated styrene-isoprene/butadiene-styrene block copolymer, (b) a softening agent, including paraffin oil softeners (p. 5, [0060]-[0062]), and (c) a polyolefin, including polypropylenes (p. 5, [0063]-[0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the composition of JP ‘542 to have formed a rubber stopper as the molded article, as US ‘295 teaches a similar composition for use as such and JP ‘542 teaches that the use of the elastomer composition is not limited.
US ‘295 does not particularly teach “medical” rubber stoppers; however, the term medical is an intended use term and does not render any structural differences between the food and beverage stopper of JP ‘542 in view of US ‘295 and the claimed medical rubber stopper.
Therefore, JP ‘542 in view of US ‘295 is prima facie obvious over instant claims 8 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766